WILLIAM JOSEPH WEBB, JR., Petitioner Below-Appellant,
v.
STATE OF DELAWARE, Respondent Below-Appellee.
No. 159, 2008.
Supreme Court of Delaware.
Submitted: July 25, 2008.
Decided: October 8, 2008.
Before BERGER, JACOBS, and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 8th day of October 2008, after careful consideration of the parties' briefs and the record below, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's well-reasoned decision dated March 5, 2008. Webb's fourth motion for modification of sentence was untimely, and we find no error in the Superior Court's conclusion that Webb had failed to establish "extraordinary circumstances" sufficient to warrant consideration of his motion under Superior Court Criminal Rule 35(b).
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.